Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/01/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-2, 4-7, 9-11, 13-16, and 18-22 are pending. 
Allowable Subject Matter
Claims 1-2, 4-7, 9-11, 13-16, and 18-22 are allowed:
Independent claim 10 recites an apparatus for generating a caption, comprising: 
a communication interface; and 
a processor configured to: 
generate caption text which corresponds to a voice of a speaker included in broadcast data; 
generate reference voice information by using a reference voice of the speaker, the reference voice being uttered by the speaker during a predetermined time period and included in the broadcast data, the reference voice information comprising information related to a voice state of the reference voice; 

generate caption style information of caption text corresponding to the target voice, based on the detected change in the voice state of the target voice; and 
change the caption text based on a difference between the voice state of the target voice and the reference voice information, such that a magnitude of a change to the caption text varies according to a relative magnitude, with respect to a predetermined value, of the difference between the voice state of the target voice and the reference voice information, 
wherein each of the voice state of the reference voice and the voice state of the target voice comprises a volume, a tone, and an emotion, and 
wherein the changing the caption text comprises: 
changing a first attribute of the caption text based on the detected change being a change in the volume, changing a second attribute of the caption text based on the detected change being a change in the tone, and changing a third attribute of the caption text based on the detected change being a change in the emotion, the first attribute, the second attribute, and the third attribute being different from each other.
However, the combination of prior arts of record does not disclose or render obvious the combination of limitations set forth in the independent claims. 
Independent claim 1 recites a corresponding method. 
US 2007/0208569 A1 teaches emotion markup component 210 for generating text with emotion metadata (¶42) using emotion-voice pattern dictionary 222 (¶43). In emotion voice analysis, voice patterns in communication are checked again emotion voice patterns in ¶98). 
US 10299008 B1 discloses analyzing body language and facial expression of speaking characters for sentient, intensity, mood, and tone (Fig. 5, step 514), fetch and set font for identified speaking characters (Fig. 5, step 516), and modify text style of speaking characters based on tone, sentiment, intensity, and mood data (Fig. 5, step 518).
Prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1 and 10.
Therefore, Claims 1-2, 4-7, 9-11, 13-16, and 18-22 are allowed over the available prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        12/11/2021